Citation Nr: 1137547	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  05-38 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a sleep disorder to include as secondary to service-connected blephorspasm, lumbar strain and residuals of dislocated left shoulder disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Procedural history

The Veteran's initial claim was received by the RO in March 2004.  In a January 2005 rating decision, the RO denied service connection to a number of disorders including sleep apnea and cervical strain.  The Veteran disagreed and perfected an appeal.  In May 2007, the Veteran presented evidence in support of the Veteran's claims at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veterans VA claims folder.

In a July 2007 decision, the Board remanded the Veteran's claims for further procedural and evidentiary development.  In a December 2008 decision, the Board denied certain of the Veteran's claims and remanded the issues of sleep apnea and cervical strain because the RO failed to comply with the Remand Order of July 2007 with regard to those claims.  In October 2009, the Board remanded the claims for further development and notice to the Veteran.

In a July 2010 decision, the Board remanded the Veteran's claim for entitlement to service connection for a sleep disorder for a new medical examination.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary.  The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board's July 2010 decision remanded the Veteran's claim for further evidentiary development.  Specifically, the Board ordered VBA to provide the Veteran with a medical examination and required the examiner to review the Veteran's VA claims folder, examine the Veteran and determine whether any diagnosable sleep disorder currently manifested and if so, to provide an opinion whether it is as likely as not that the Veteran's diagnosed sleep disorder is related to his active duty service or is caused or aggravated by his service-connected blepharospasm disability.  

The Veteran was examined in August 2010 by a VA physician who performed a psychiatric examination.  The examiner noted that the Veteran had "sleep impairment," and reported that the Veteran said he had "problems falling sleep once sleep he usually wakes up four to six times a night, stated that some times (sic) he wakes up because he is stiff and not able to rest on his back, other times he has dreams about his parents or his son," and the Veteran "additionally stated that his blepharospasms wakes him up at times."  The examiner noted on the examination report that no opinion was requested.

The examination report does not include a diagnosis of a sleep disorder, it does not address whether the examiner attempted to diagnose a sleep disorder and there is nothing in the examination report that indicates why such a disorder could not be diagnosed.  The examination reports no opinion was requested, yet the remand clearly requested an opinion "whether it is as likely as not that the Veteran's diagnosed sleep disorder is related to his active duty service or is caused or aggravated by his service-connected blepharospasm disability."  The Board finds that the August 2010 examination is insufficient to support a decision on the Veteran's claim and further finds that the examination does not substantially comply with the Board's remand.  In essence, the record evidence developing the Veteran's claim was not clarified by the August 2010 examination.  

The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2010).  

The Board reluctantly remands the claim once again for a medical examination that provides a basis for a diagnosis of a sleep disorder, or a basis for no diagnosis of a sleep disorder.  The Board observes that in Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist. See Chelte v. Brown, 10 Vet. App. 268 (1997).  While the August 2010 examiner noted "sleep impairment," there is nothing that allows the Board to find that there is or is not a diagnosed sleep impairment disorder.

For the reasons stated above, the Board remands the claim for a new medical examination.
   


Accordingly, the case is REMANDED for the following action:

1. VBA shall ensure that all VA treatment records pertaining to the Veteran's claimed sleep disorder not already of record are included in the Veteran's VA claims folder.

2.  Following the foregoing, VBA shall provide the Veteran with a VA medical examination by an appropriate VA medical practitioner who shall review the Veteran's VA claims folder prior to examining the Veteran and who shall specifically review the April 2010 statement of the Veteran prior to the examination.  

The examiner shall provide a description of any sleep disorder that the Veteran manifests and, if practicable, provide a diagnosis of such a disorder.  The diagnosis shall be plainly and clearly stated.  

If no diagnosis of a sleep disorder is provided, the examiner shall clearly state that no diagnosis was made and provide an explanation why such a diagnosis could not be made.

If the examiner makes a diagnosis of a specific sleep disorder, the examiner shall then provide an opinion whether it is as likely as not that the Veteran's diagnosed sleep disorder is was incurred or aggravated during the Veteran's active duty service or was caused or aggravated by the Veteran's service-connected blepharospasm disability.

If the examiner determines that any diagnostic testing is required, then such testing shall be accomplished. The examiner's written report shall be associated with the Veteran's VA claims folder.

3.  Following completion of the foregoing and any other development deemed appropriate, VBA shall readjudicate the Veteran's claim for entitlement to service connection for a sleep disorder.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


